Title: [Diary entry: 8 November 1787]
From: Washington, George
To: 

Thursday 8th. Thermometer at 44 in the Morning—56 at Noon and 54 at Night. Wind Southerly and morning soft. Between 9 and

10 oclock it began to rain moderately & continued to do so (very slowly) for about two hrs. and warm and damp afterwards. Went up to Alexandria to meet the Directors of the Potomack Compy. Dined at Mr. Leighs Tavern and retd. in the afternoon. The Ferry part of the New grd. Corn in front of the Mansion house being gathered and measured turned out as follow. 

Of that wch. was sound
24



Rotten
 4 1/2
28 1/2 

 Stopped the Plows at Muddy hole to assist in digging the Potatoes there.